DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species VI, claims 26-30, in the reply filed on May 31, 2022 is acknowledged.  Claim 26-30 depend from claim 25.  Therefore claim 25 will be included in the examination.

Claim Objections
Claim 29 is objected to because of the following informalities:  
Claim 29, lines 6-7, is confusing.  The terms “M3” and “M4” should be “M3” and “M4” to agree with similar terms in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gradually” in claim 25 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The amount by which M1 and M2 decrease and increase, respectively, is indefinite.
The term “gradually” in claim 29 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The amount by which M3 and M4 decrease and increase, respectively, is indefinite.
Claims 26-28 and 30 are rejected as being depended on a rejected claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2010/0289003 of record to Kahen et al. (hereinafter “Kahen”).
Regarding claim 25, insofar as understood, Jang illustrates in at least figures 1 and 2 with associated text:
A quantum dot, comprising:
a quantum dot core 130, 140 and a first semiconductor shell layer 150 covering the quantum dot core;
the quantum dot core (e.g. CdZnSe) being composed of a metal element M1 (Cd), a metal element M2 (Zn), and a non-metal element (Se); and
in the quantum dot core, along a radius direction of the quantum dot, the metal element M2 gradually increasing from inside to outside, and the metal element M1 gradually decreasing from inside to outside (at least paragraph [0048] - the diffusion profile of Zn (from the ZnSe shell) would be such that the maximum Zn concentration in the nanocrystal would occur in the ternary surface region 130, while in the ternary center region 140 the Zn content would be much lower (CdZnSe, but with a high Cd/Zn ratio).  Therefore, the Cd concertation will be much lower at the ternary surface region 130.).  
Regarding claim 26, Kahen discloses in paragraph [0040] the quantum dot core is composed of the metal element M1 (Cd), the metal element M2 (Zn), and a non-metal element X1 (Se); the metal element M1 and the metal element M2 are different, and the metal element M1 and the metal element M2 are independently selected from one of Zn, Cd, Hg, Al, In, and Ga; and, the non-metal element X1 is selected from one of S, Se, Te, N, P, and As.
Regarding claim 27, Kahen discloses in paragraph [0038] the metal element M1 is Ga, the metal element M2 is In, and the non-metal element X1 is P; or, the metal element M1 is Zn, the metal element M2 is Cd, and non-metal element X1 is S or Se; or, the metal element M1 is Cd, the metal element M2 is Zn, and non-metal element X1 is S or Se (CdZnSe).
Regarding claim 28, Kahen discloses in paragraph [0051] a material of the first semiconductor shell layer 150 is selected from Group II-IV semiconductor materials or Group III- V semiconductor materials (Group III-V).

Allowable Subject Matter
Claims 29-30, once the claim objection and 112 rejection are overcome, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 29-30, the current prior art does not illustrate “a second semiconductor shell layer being further formed between the quantum dot core and the first semiconductor shell layer, the second semiconductor shell layer covering the quantum dot core, and the first semiconductor shell layer covering the second semiconductor shell layer.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2010/0159248 to Jang et al. illustrates the claimed invention of claims 25-26 and 28.
US Patent Application Pub. No. 2018/0342645 to Chou et al. illustrates the claimed invention except at least a core with M1 increasing from inside to outside and M2 decreasing from inside to outside.  

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738